 Case 1:19-cr-00059-LO Document 212 Filed 06/02/21 Page 1 of 4 PageID# 1858




                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Alexandria Division


UNITED STATES OF AMERICA,                     )
                                              )     No. 1:19-cr-59
      v.                                      )
                                              )     Hon. Liam O’Grady
DANIEL EVERETTE HALE,                         )
                                              )
                   Defendant.                 )     Sentencing: July 13, 2021


  UNOPPOSED MOTION TO CONTINUE SENTENCING BY TWO WEEKS

      COMES NOW the defendant, Daniel Hale, through counsel, and moves this

Honorable Court for a short, two-week continuance of the sentencing hearing in this

matter to July 27, 2021.     Undersigned counsel has conferred with government

counsel, who does not object to the requested brief continuance.

      The defense has been diligently working to prepare for sentencing in Mr. Hale’s

case, however, a number of unexpected circumstances have arisen that have affected

counsel’s preparation on the existing schedule. First, one of undersigned counsel has

had to travel frequently in recent weeks on a personal matter. While preparation for

Mr. Hale’s sentencing has continued apace, counsel’s schedule has resulted in some

minor delays in the preparation of certain issues relevant for sentencing.

      Second, Mr. Hale’s incarceration in May has made obtaining certain records

and contact information somewhat more difficult than the defense previously had

anticipated. In particular, contact with Mr. Hale has been constrained due to the

vagaries of the Alexandria jail’s telephone and meeting schedule, not least because
 Case 1:19-cr-00059-LO Document 212 Filed 06/02/21 Page 2 of 4 PageID# 1859




inmates at the jail are locked down in quarantine for the first few weeks after they

arrive. The defense is working through these issues, however, they have caused some

minor setbacks to the sentencing preparation.

      Mr. Hale faces the threat of a significant sentence in this case.           The

government has repeatedly made clear to the defense that it will seek a sentence of

years of incarceration.    Preparing a thorough sentencing presentation with a

complete picture of any mitigating circumstances in Mr. Hale’s life is critical. The

defense seeks a very short continuance to ensure that it has sufficient time to gather

and present the fullest picture or Mr. Hale’s history and characteristics.        The

government does not oppose the requested two week continuance.

      For the foregoing reasons, the defense respectfully moves this Court to

continue the sentencing hearing in this matter by two weeks to July 27, 2021.

                                              Respectfully Submitted,

                                              DANIEL EVERETTE HALE
                                              By Counsel,

                                              Geremy C. Kamens
                                              Federal Public Defender


                                                    /s/
                                              Todd M. Richman
                                              Va. Bar No. 41834
                                              Cadence A. Mertz
                                              Va. Bar No. 89750
                                              Counsel for Mr. Hale
                                              1650 King Street, Suite 500
                                              Alexandria, Virginia 22314
                                              Telephone: (703) 600-0845
                                              Facsimile: (703) 600-0880

                                          2
Case 1:19-cr-00059-LO Document 212 Filed 06/02/21 Page 3 of 4 PageID# 1860




                                        Todd_Richman@fd.org




                                    3
 Case 1:19-cr-00059-LO Document 212 Filed 06/02/21 Page 4 of 4 PageID# 1861




                          CERTIFICATE OF SERVICE

      I hereby certify that on June 2, 2021, I filed the foregoing via the CM/ECF
system, which will electronically serve a copy upon all counsel of record.



                                                  /s/
                                           Cadence Mertz
                                           Va. Bar No. 89750
                                           Assistant Federal Public Defender
                                           Office of the Federal Public Defender
                                           1650 King Street, Suite 500
                                           Alexandria, Virginia 22314
                                           Telephone: (703) 600-0840
                                           Facsimile: (703) 600-0880
                                           Cadence_Mertz@fd.org




                                       4
